Citation Nr: 0412086	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  00-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 7, 1941 to April 
8, 1942 and from March to November 1945.  He died on 
September [redacted], 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Manila, Republic of the 
Philippines, Regional Office (RO).  That decision denied 
service connection for the cause of the veteran's death.

The Board notes that the appellant's claim was initially 
adjudicated by the RO as an original claim.  However, the 
appellant's claim was initially denied by the RO in a March 
1998 rating decision.  Subsequently, in a December 1999 
decision, the Board denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  During the pendency of this appeal, the RO 
noted the Board's December 1999 decision and subsequently 
recharacterized the issue to whether new and material 
evidence had been submitted to reopen the claim for service 
connection for the cause of the veteran's death.  All 
supplemental statements of the case (SSOCs), beginning in 
July 2002, have characterized the issue currently before the 
Board as an issue of whether new and material evidence has 
been presented to reopen the appellant's claim.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.
2.  In a December 1999 decision, the Board denied service 
connection for the cause of the veteran's death.

3.  The evidence submitted since the Board's December 1999 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

1.  The December 1999 Board decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2003).

2.  The additional evidence presented since December 1999 is 
not new and material, and the claim for service connection 
for the cause of the veteran's death is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefined 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the appellant.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date with regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in June 2002 and 
August 2003 letters.  See 38 U.S.C.A. § 5103A (West 2002).  
These letters include a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, and also contain 
a specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the August 2003 letter informs the appellant 
that she should submit any remaining evidence in her 
possession to the RO.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The specific requirements for a grant of 
the benefit sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.

In the present case, regarding the issue presently before the 
Board, a substantially complete application was received in 
May 1999.  Thereafter, in a rating decision dated in March 
2000 this issue was denied.  Only after the rating action was 
promulgated did the AOJ, in June 2002 and August 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  The appellant was 
also issued SSOCs in July 2002, October 2002, May 2003, and 
September 2003.  These SSOCs documented the evidence used to 
evaluate the appellant's claim and supplied the appellant 
with the appropriate regulations regarding VA's duty to 
assist the veteran with her claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F 3d 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter that under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421-22.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2002 and 
August 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and SSOCs were provided to the appellant in 
July 2002, October 2002, April 2003, and September 2003.  The 
appellant has been provided every opportunity to submit 
evidence and argument in support of her claim, and respond to 
VA notices.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the appellant.

II.  Factual Background

A processing affidavit, signed by the veteran in May 1945, 
noted that he had been a farmer between April 1942 and March 
1945, and that he and the appellant had been married in May 
1943.  The portion of the form listing the chronology of 
wounds and illnesses was blank.

Service medical records indicated that the veteran's 
cardiovascular system and lungs were noted to be clinically 
normal on the October 1945 separation examination report.  A 
notation on the report stated that a chest x-ray was not 
deemed to be necessary.  Also noted on the separation 
examination report was the fact that the veteran had no 
wound, injury or disease that was considered disabling, and 
that he had no history or wounds, disease or injuries.

Records from a private hospital, dated in May 1992, show that 
the veteran was treated at that facility for a cataract of 
the left eye, rheumatoid arthritis of the right shoulder and 
chronic pulmonary tuberculosis (PTB).

December 1992 private treatment notes reflect that the 
veteran was treated for complaints of abdominal pain.

March 1994 private treatment notes report that the veteran 
had received treatment for two months for prurigo mitis 
secondary to tinea corpori, and pleuritis, right.

Private treatment notes from March 1993 through September 
1994 show that the veteran began reporting pulmonary symptoms 
in early 1994.  An August 1994 lung CT scan was interpreted 
as being highly suggestive of bronchogenic carcinoma.

A copy of the veteran's death certificate reported that he 
died on September [redacted], 1994.  The immediate cause of death was 
listed as cardio-respiratory arrest.  The antecedent cause of 
death was listed as pulmonary neoplasm (bronchogenic 
carcinoma).  At the time of his death, the veteran was not 
service connected for any disabilities.

The RO denied the appellant's claim in a March 1998 rating 
decision.  The basis for the denial was that the veteran's 
service medical records were negative for a lung disorder and 
the clinical evidence initially documenting his disorder, 
dated in 1994, were overly remote from service.  The 
appellant subsequently filed a notice of disagreement.

A January 1999 letter from a private physician stated that 
the veteran died "secondary to cardio-respiratory arrest, 
respiratory failure, bronchogenic cancer."  The physician 
noted that the veteran had "a history of 2 packs of 
cigarette/day since 1942 until 1992, thus other contributing 
factors to his death and COPD secondary to chronic bronchitis 
was acquired during Military service.  (December 7, 1941 - 
October 6, 1947)."

The RO construed the January 1999 letter from the private 
physician, received in February 1999, as a claim for a 
service related smoking death.  In a May 1999 SSOC, the RO 
informed the appellant that such claims were prohibited if 
filed on or after June 10, 1998.  As the appellant's claim 
was received in February 1999, it was not considered as a 
matter of law.

The appellant testified before a Veterans Law Judge at a 
hearing held at the RO in June 1999.  She stated that the 
veteran began having symptoms from cancer four months after 
service.  She reported that he did not seek treatment until 
1992.  The appellant testified that the veteran's private 
physician had told her that the veteran's disease was 
incurred in service.

In a December 1999 decision, the Board denied the appellant's 
claim.  The basis for the denial was that the record did not 
include acceptable evidence showing that the veteran acquired 
bronchogenic cancer or a disease that materially contributed 
to his death as a result of service.  The Board decision also 
noted that claims for disease or death attributable to use of 
tobacco products by a veteran during service, as raised in 
the January 1999 letter, were prohibited for claims received 
after June 8, 1998.

In March 2000 the private physician who submitted the January 
1999 letter submitted additional letters on behalf of the 
appellant.  The content of the letter was virtually identical 
to the previously mentioned January 1999 letter.

A May 2000 affidavit, submitted by two men who served with 
the veteran, stated that the veteran had been a 2 pack a day 
smoker since they had known him.  They indicated that they 
believed that his smoking habit caused the illness that led 
to his death.

July and December 2000 letters from a private physician 
reported that the veteran had been a patient since 1975 due 
to chronic PTB.

The appellant testified before a hearing officer at a hearing 
held at the RO in March 2003.  She stated that the veteran's 
treating physician had died and his daughter had already 
submitted any records pertaining to the veteran.  She 
reported that the veteran had complained of body weakness 
since service.  She stated that she had no other records of 
treatment that she could remember, nor were there other 
doctors who had treated the veteran.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

Congress enacted specific provisions relating to claims based 
upon the effects of tobacco products.  As to claims filed 
after June 9, 1998, special provisions relating to claims 
based upon the effects of tobacco products include that, 
notwithstanding any other provisions of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in line 
of duty in active service on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during service.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2003).

Pursuant to 38 U.S.C.A. §§ 7104(b) a final decision by the 
Board may not thereafter be reopened and allowed.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall open the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision becomes final under section 7104(b), absent 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in December 
1999.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the Board previously denied the appellant's claim for 
entitlement to service connection for the cause of the 
veterans death in December 1999, see 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.200, 20.302 (2003), the doctrine of finality 
as enunciated in 38 U.S.C.A. § 7104(b) applies.  As such, the 
appellant's claim for this benefit may only be reopened if 
she submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 
1383.  The VA must review all of the evidence submitted since 
the last disallowance, in this case the Board's December 1999 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The veteran's claim was denied in a December 1999 Board 
decision.  The basis of the denial was that there was no 
evidence of the disorders that led to the veteran's death 
during service or for many years thereafter.  The evidence of 
record at the time of the previous denial consisted of the 
veteran's service medical records, private treatment records 
from 1992 to 1994, a copy of the veteran's death certificate, 
a January 1999 letter from a private physician, and the 
appellant's testimony before a Veterans Law Judge at a 
hearing held at the RO in June 1999.  Though the January 1999 
letter related the disorders noted to have caused the 
veteran's death to service, the Board found that this letter 
was not probative evidence with regard to the appellant's 
claim.  Specifically, the claim relating the disorders in 
question to the veteran's smoking habit, which he reportedly 
acquired during service, was barred as a matter of law.  In 
addition, the Board found that the January 1999 letter could 
not be considered probative medical evidence as there was no 
indication as to the source of the information relied upon by 
the physician in furnishing his opinion.  Accordingly, the 
Board found that there was no probative evidence of record 
linking the disorders that caused the veteran's death to his 
period of service.

The evidence submitted with the current claim includes a 
March 2000 letter from the private physician who submitted 
the January 1999 letter, July and December 2002 letters from 
a private physician, a May 2000 affidavit from two men who 
served with the veteran, and the appellant's statements and 
testimony before a hearing officer at a hearing held at the 
RO in March 2003.

What was lacking before and is still lacking is competent 
evidence linking the veteran's cause of death to service.  
The Board notes that the March 2000 letter from the private 
physician were virtually identical to the January 1999 
letter, which was considered in the previous denial.  Such 
duplicative evidence cannot serve as a basis for reopening 
the claim.  Likewise, the May 2000 affidavit from the two men 
who served with the veteran is not useful in this regard.  
The two men are competent to attest to what they witnessed 
over the course of their friendship with the veteran.  In 
that regard, the veteran's smoking habits were of record at 
the time of the previous decision.  The statements made by 
the two men with regard to the etiology of the disorders that 
ultimately caused the veteran's death are not probative with 
regard to the claim as these men are laymen and the record 
does not reflect that they possess a recognized degree of 
medical knowledge to offer assertions with regard to the 
existence, nature and etiology of the cause of the veteran's 
death.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Of 
ultimate importance, however, would be that a claim for 
benefits on such a basis would be precluded by virtue of the 
date of the claim.

The Board acknowledges that the appellant testified before a 
hearing officer at a hearing held at the RO in March 2003.  
However, her statements offered at that time were essentially 
of record at the time of the previous denial.  Matters within 
her competence to testify to were not raised that, in their 
substance, would warrant additional consideration of matters 
previously before the Board.  Accordingly, her testimony 
cannot be considered new and material for the purposes of 
reopening her claim at this time.

Finally, the July and December 2002 letters report that the 
veteran had been treated for chronic PTB since 1975.  Such 
disorder had been previously noted to have contributed to the 
veteran's death.  However, while these letters reflect that 
the veteran's earliest documented lung complaints were in 
1975, as opposed to 1994, this cannot be considered new and 
material evidence.  Any complaints noted in 1975 would still 
be considered too remote, being documented thirty years after 
service, to serve as a tenable basis for reopening the claim.

The Board finds that the evidence submitted with the current 
claim does not enhance the chances of, or prospects for, 
establishing inservice origins for the veteran's cause of 
death.  The fact remains that there is no indication of any 
clinically verifiable pathology associated with the cause of 
the veteran's death until many years after service.  
Consequently, the Board finds that the evidence submitted 
since the December 1999 denial does not contribute to a more 
complete picture of the circumstances surrounding the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death, which, in fairness, would 
warrant additional consideration of the matter at hand.  
Hodge, supra.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



